Title: John Adams to John Quincy Adams, 26 March 1795
From: Adams, John
To: Adams, John Quincy


          
            My dear Son
            Quincy March 26. 1795
          
          I have but lately received your kind Letter from Amsterdam of the 17th of November and another from the Hague much longer and of an earlier date. The last I have Sent to Mr Randolph to be laid before the President, as it contains ample and important Information. These are the only Letters I have as yet recd from you. Your Mother has received others. Your Letters both public and private, I have reason to think have given Satisfaction.
          The Treaty arrived Since the Dissolution of Congress and Senate are Summoned to meet at Philadelphia on 8. of June, which will occasion me a Supernumerary fatiguing Journey. The last Session of Congress was so peaceable that I presume the Treaty will be ratified, tho I know not what it is.
          The News I can give you are worth very little. The Rage of Speculation in Lands in the southern and Eastern States is as violent as

ever. The Prices of Things are very high. The Banks have Stopped discounting for some Months, in Boston which may check the disorder in some degree. Our Governors will be the Same this Year as last.
          The State of Europe is Such, that Peace must be made, this Year or the next. What Terms the French will exact of England I cannot conceive. Surrender, and Restoration of all Conquests; Demolition of Portsmouth to revenge Dunkirk; Limitation of the Number of Line of Battle ships & Frigates for the future, have been suggested by Some French Republicans here. But these are too humiliating for Englishmen as yet.
          Our Friends are all well. Mr Cranch and Miss Lucy are both to be married next Week.
          My Farm gallops like a gay hobby Horse— My Eyes are worse this Spring than ever; So bad that I can Scarcely see what I write to you.
          Any new Publications of real Merit, I shall thank you to send me.
          Will not the flight of Mr Van Staphorst, injure our Money Interests somewhat? American Bankers, any more than American Consuls or Ministers or Agents of any sort, should not be Party Men, in Holland.
          The American General you mention, is intitled to Attention and Respect from you as far as Justice claims: but I have particular Reasons for hinting, that, by what I have heard of his Conduct in America during & after the late War, although he is a Stranger to me, your Confidence Should be reserved with discretion.
          Collect yourself, my Dear son: Be always upon your Guard.— If your Father was not always so, he has dearly earned by Experience, the Right of advising you. No Character in human Life requires more Discretion, Caution, and Reserve, than that of a Public Minister in a foreign Country.
          Make my Compliments acceptable, if you can, wherever I was known. You Say nothing of Mr Luzac Dr Maclane &c &c.
          May God bless and prosper you and your manly Companion My dear Thomas from whom We have recd Letters as charming as your own, and that is Compliment enough.
          I am my Dear son, with a tender Affection your / Father
          
            John Adams
          
        